department of the treasury internal_revenue_service washington d c date tl-n-1394-00 cc psi br9 number release date uilc internal_revenue_service national_office field_service_advice memorandum for north-south carolina district_counsel from associate chief_counsel passthroughs special industries cc psi subject lease-in_lease-out_transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend t f g h j equipment nation year year year year year a b c d dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii issue dollar_figure dollar_figure dollar_figure dollar_figure whether the lease-in_lease-out_transaction lacks economic_substance conclusion the lease-in_lease-out_transaction lacks economic_substance facts t is a financial_institution pursuant to a_trust agreement dated october year g is the trustee of a grantor_trust created by t f is a municipality of nation in the two years prior to october year f purchased and operated equipment f owns directly or indirectly a percent of h a foreign joint_stock_company j a company with limited_liability organized under the laws of nation might be related to f on october year f t h j and g entered into a participation_agreement pursuant to this agreement g proposed to lease equipment from f f proposed to sublease the equipment from g h and j agreed to finance a portion of certain lease payments and prepayments to be made by g and the parties agreed to enter into other operative documents with respect to the transaction concurrent with the participation_agreement through two lease agreements dated as of october year f agreed to lease to g the equipment the amount of the lease payments was a stated percentage of closing date market_value of the equipment the terms of the leases were from october year until january year simultaneously through two leases g agreed to sublease to f the equipment the terms of the sublease were from october year until january year under the participation_agreement prior to the expiration of the sublease f could elect one of three options first under the purchase option it could elect to purchase all of g’s interest in the equipment by paying an amount equal to the purchase option_price and the final sublease payment or dollar_figureg the first installment in the amount of dollar_figureh would be due january year the second through fifth installments each would be in the amount of dollar_figurei and would be due on april year june year september year and december year second under the new sublease option f could elect to arrange a new sublease of all the equipment with a new sublessee the terms of the new sublease would begin upon expiration of the sublease base term and end april year the new sublease would contain substantive terms and conditions identical in all material respects to those contained in the sublease third under the return option f could return all of the equipment to g and pay g a specified amount the participation_agreement provided that g would elect to prepay certain specific amounts of the lease base rent concurrent with the participation_agreement on october year g notified f through a prepayment notice that g would prepay the lease base rents on the closing date of october year g paid dollar_figurej and dollar_figurek or a total of dollar_figurel for the first and second lease respectively these amounts represented the present_value of the specified base rent prepayments discounted at b percent per annum the participation_agreement provided that t would finance a portion of the prepayment amount consistent with the agreement t contributed to g dollar_figurem and dollar_figuren for the first and second lease respectively the participation_agreement provided that h would loan to g a portion of the prepayment amount on october year g and h entered into a loan and security_agreement on october year f and h entered into two swap agreements the agreements were effective october year and terminated on january year f funded swap payments in the amount of dollar_figureo and dollar_figurep respectively to h and h loaned these amounts to g the total payments made by g are summarized as follows first lease contribution from t loan from h second lease contribution from t loan from h total dollar_figurem o dollar_figuren p dollar_figurel this total amount dollar_figurel was paid_by g to f on october year on october year t paid brokerage and loan fees to various parties in the amounts of dollar_figureq and dollar_figurer for the first and second lease respectively the participation_agreement provided that j would loan to g a portion of scheduled lease base rent prepayment or mandatory prepayment amounts on october year g and j entered into a loan and security_agreement on november year g prepaid to f dollar_figures and dollar_figuret or a total of dollar_figureu for the first and second lease respectively the prepayment amounts were funded indirectly by a loan from f f loaned the prepayment amounts to j and j loaned such amounts to g the amounts represented the remaining rentals due under the lease determined at present_value f purchased u s treasury strips maturing in year with a face_amount of dollar_figurev for dollar_figurew the treasury strips were held in a_trust established on october year and were to be used to pay the equity portion of the purchase option_price if f elected to exercise the option at the end of the lease the equity portion is the difference between the purchase option_price under the sublease less the portion of the purchase option_price that is required to be applied to the repayment of t’s outstanding loans the dollar_figurex representing the excess of the two prepayments received by f over the swap payments made to h the loan amount_paid to j and amount invested in the treasury strips was retained by f in year and year t reported the following income and expenses related to the lease and sublease agreement rental receipts expenses amortization note interest_expense fee amortization taxable loss_year dollar_figure-- z bb dd ff year dollar_figure y dollar_figureaa cc ee gg law and analysis to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir 81_tc_184 aff'd in part and rev'd in part 752_f2d_89 4th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in 94_tc_738 the tax_court denied the taxpayer the purposed tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills were largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had economic_substance the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits it is the position of the internal_revenue_service that certain lease-in lease-out transactions lack economic_substance revrul_99_14 1999_13_irb_3 when the form of a transaction lacks economic_substance the form is disregarded and consistent with the substance of the transaction the proper tax treatment is determined acm partnership id compaq computer v commissioner 113_tc_17 viewed as a whole the objective facts of the above-described lease-in_lease-out_transaction indicate that the transaction lacks the potential for any significant economic consequences other than the creation of tax benefits the transaction lacks economic_substance the payments due during the term of the subleases represent a circular cash_flow g is obligated to make lease payments to f g prepaid to f dollar_figurel and dollar_figureu the prepayment amount was funded in part indirectly by a loan from f through j and a loan from h which was funded with swap payments made to h by f f is obligated to pay rent to g and g is obligated to pay debt service interest plus small amounts of principal to h and j j is obligated to pay debt service to f the amount of the debt service received by j from g is equal to the amount of the debt service j must pay to f h is obligated to pay under the swap agreement to f the amount of the debt service received by h from g is equal to the amount it is obligated to pay under the swap agreement to f in sum the amount of the rent obligation is equal to the amount of the debt service thus all such funds represent a circular cash_flow as a result the offsetting and circular nature of the obligations eliminate any significant economic consequences of the transaction the different options given f at the end of the sublease term do not present real economic risk to g or t under the first option the purchase option f could elect to purchase all of g’s interest in the equipment if f made this election on january year f was obligated to pay g the first installment plus the final sublease payment in the amount of dollar_figureg on receipt of such payments g would be required to pay off the loans from h and j the total of g’s payoff amount to h and j would be dollar_figureg also on january year the total amount h was obligated to pay f under the swap agreement and the remaining amount j was obligated to pay f under the loan totaled dollar_figureg thus all such funds represent a circular cash_flow accordingly the first installment_payment of the purchase option is circular in nature the second through fifth installments in the amount of dollar_figurei would be due on april year june year september year and december year the treasury strips funded with amounts contributed by t to g and paid to f to make the october year prepayment mature in precisely the required amounts one to two months before each of the four installments are due under the second option the new sublease option a new sublessee which could not be f or an affiliate would be obtained the new sublessee would be required to pay rent sufficient to discharge g’s loans from h and j plus the amount of true rental value of the equipment given the rent required under this option to be economically viable the equipment would have to have a high fair_market_value if the fair_market_value were at such value then the more economical choice for f would be to purchase the equipment under the first option because there is no scenario wherein the second option would be the least expensive it will never occur furthermore if f intended to lease or sell the equipment to a third-party lessor at the end of the sublease rather than subject a third-party lessee to the convoluted terms of the second option it could exercise the purchase option at no cost and independently enter into a lease or sale agreement with the third party on terms to which they mutually agreed finally the nature of the equipment makes finding a substitute lessee not controlled by f or nation impractical under the third option the return option f could pay g dollar_figurehh and return the equipment to g for the next c years this option would be economically feasible only if the rental value of the equipment were less than the cost of the first option the purchase option based on the facts provided and appraisals obtained by t prior to entering into the lease-in_lease-out_transaction it is highly unlikely that in year the value of the equipment will be less than the cost of electing to purchase the equipment the appraisals note that this option is unlikely to be exercised in addition this option would be feasible only if f has other similar equipment to serve its customers and perform its duties during the remaining c years of the lease there is no indication that f has such other similar equipment accordingly it is highly improbable that f would elect the third option based on the above the parties expect f to exercise the purchase option f has historically used the equipment in addition because the purchase option payment obligation is fully defeased the funds were specifically set_aside in a_trust f need not draw on other sources of capital to exercise the option rather the option can be exercised merely by book entries and giving the proceeds of the treasury strips held in trust to g as they mature under the given facts pretax return is nonexistent or at most insignificant in substance t through g has invested dollar_figureii dollar_figurem and dollar_figuren contribution to g and dollar_figureq and dollar_figurer paid in fees in year to receive the proceeds of the lease strips or dollar_figurei in each of four installments in year without taking into consideration the time_value_of_money this return would be approximately d percent taking into consideration the time_value_of_money t would realize an economic loss on its investment because the lease-in lease-out lacks economic_substance the rent payments arising from the transaction are not deductible in addition no deductions for expenses arising out of the transaction are deductible under sec_162 and sec_467 finally the loans were an integral part of the lease-in_lease-out_transaction as such a deduction for the interest on the loans is not allowable under sec_163 case development hazards and other considerations please call if you have any further questions by harve m lewis chief branch associate chief_counsel passthroughs special industries branch
